PER CURIAM.
We affirm an order following a jury verdict for plaintiff denying the defendant’s motions for new trial, judgment notwithstanding verdict and remittitur. The claim is for commissions due under an employment agreement. There is conflicting evidence concerning the terms of employment, amount due, and amount of back charges, if any, to set off.
We conclude that there is sufficient evidence in the record to support the jury’s verdict. The appellant has not demonstrated that the trial court abused its discretion in denying the post verdict motions notwithstanding some uncertainty in the testimony concerning the amount owed and the possibility of additional back charges arising in the future. We note some discovery violations by the appellant, concerning its failure to produce records, apparently contributed to this uncertainty. Cf. Lassiter v. Int’l. Union of Operating Eng’r., 349 So.2d 622 (Fla.1976); Cornell Computer Corp. v. Damion, 530 So.2d 497 (Fla.3d DCA 1988).
Appellant has also failed to demonstrate an abuse of discretion concerning the award of attorney’s fees, given the required findings in the trial court’s order and the absence of any record of the attorney’s fee hearing.
AFFIRMED.
DOWNEY, STONE and GARRETT, JJ., concur.